Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Autumn Villarreal on 4/12/2021.
The application has been amended as follows: 
--Claim 10 -- A method for machining the fixed scroll plate in the scroll type micro-compressor as set forth in Claim 1, comprising the steps of:
defining the micropores for filling of electrode on a lower surface of a 20monocrystalline silicon wafer by photoetching, and etching the micropore to a designated depth by anisotropic etching; 
defining shapes of the fixed scroll wall, the shell and the Oldham ring keyway on an upper surface of the monocrystalline silicon wafer by photolithography, and anisotropic etching to a designated depth;  
25performing an insulation layer conformal deposition or oxidation for the upper surface and the lower surface of the monocrystalline silicon wafer and inner surface of the micropore; 
depositing a conductive material on the lower surface of the monocrystalline silicon wafer to fill the micropores to form embedded electrodes;  
the wires and pads on the lower surface of the monocrystalline silicon wafer by photolithography, and then performing ion-reactive etching on a conductive material layer to form the wires and the pads.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll type micro-compressor, comprising:  5a fixed scroll plate and an orbit scroll plate, each integrally made with a monocrystalline silicon substrate; wherein the fixed scroll plate further comprises: a fixed scroll wall integrally formed on an upper surface of the fixed 10scroll plate substrate wherein a plurality of micropores uniformly distributed along the fixed scroll wall are provided to extend from a lower surface of the fixed scroll plate substrate into the fixed scroll wall through the fixed scroll plate substrate, the micropores being filled with electrode materials connected by wires to pads provided respectively on the lower 20surface of the fixed scroll plate substrate and close to edges of the fixed scroll plate substrate." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US Patent Publication 2001/0038797 to Makino, US Patent Publication 200/0104603 to Zhou et al, US Patent 10,215,451 to Fujitaka et al, US Patent Publication 2011/0243777 to Ito et al, US Patent 5,762,483 to Lifson, US Patent Publication 2011/0103990 to Chikano et al, US Patent 2010/020911 to Ni et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN

Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/25/2021